Citation Nr: 0212724	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  02-05 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 70 percent disabling 
from January 1, 2001 to March 19, 2001. 

2.  Entitlement to an increased rating for PTSD, evaluated as 
70 percent disabling since May 1, 2001.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 RO rating decision that 
granted a 100 percent evaluation for PTSD from October 16, 
2000 to January 1, 2001 under 38 C.F.R. § 4.29 (2001).  By 
this same action, the RO assigned a 50 percent disability 
rating for PTSD from January 1, 2001 to March 19, 2001.  A 
100 percent evaluation was assigned from March 19, 2001 under 
38 C.F.R. § 4.29.  It was determined that the 100 percent 
evaluation would be reduced to 50 percent effective at the 
end of the month following the veteran's discharge from 
hospitalization, subject to further review.  By a July 2001 
rating decision, the RO assigned a 50 percent disability 
rating for PTSD effective from May 1, 2001.  In an October 
2001 rating decision, the RO increased the veteran's 
evaluation for PTSD from 50 percent to 70 percent from 
January 1, 2001 to March 19, 2001.  The RO noted that an 
evaluation of 100 percent had been assigned under 38 C.F.R. 
§ 4.29 from March 19, 2001 to May 1, 2001.  An evaluation of 
70 percent was assigned from May 1, 2001.  The RO also denied 
the veteran's TDIU claim.  A statement of the case was issued 
in October 2001 with regards to both the veteran's PTSD and 
TDIU claims.  The veteran filed a timely substantive appeal 
with regards to both claims in March 2002.  See 38 C.F.R. 
§ 20.200, 20.202, 20.202 (2001).   



FINDING OF FACT

For the time periods in question, the veteran's PTSD has 
caused total occupational and social impairment.


CONCLUSIONS OF LAW

1.  An increased (100 percent) schedular rating for service-
connected PTSD is warranted from January 1, 2001 to March 19, 
2001.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2001).

2.  An increased (100 percent) schedular rating for service-
connected PTSD is warranted from May 1, 2001.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130 (Diagnostic Code 9411) 
(2001).

3.  Because a 100 percent rating is warranted under schedular 
criteria, a claim of TDIU may not be considered.  38 C.F.R. § 
4.16(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Evaluation of PTSD

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In the veteran's case, VA medical records indicate that the 
veteran was hospitalized for his PTSD symptoms from October 
to December 2000.  His Global Assessment of Functioning (GAF) 
scores ranged  from 36 upon admission to 38 upon discharge.  
As indicated in the Introduction, he was awarded a total 
disability rating (100 percent) because his service-connected 
PTSD required treatment in a VA hospital for a period in 
excess of 21 days.  38 C.F.R. § 4.29 (2001).  

VA treatment notes dated in March 2001 indicate that the 
veteran had had problems with anger control, nightmares, and 
depression.  He felt nervous and had social anxiety around 
crowds. He did not have much interest in hobbies.  He had 
fatigue and loss of energy.  He also reported having 
diminished concentration.  He did not report signs or 
symptoms of psychosis, including auditory or visual 
hallucinations, delusions, or paranoia.  He reported symptoms 
of anxiety, but no panic attacks.  He did report 
irritability.  He denied any homicidal ideations or plans.  
Upon examination, the veteran was clean and was adequately 
groomed.  Speech was within normal limits and thought content 
was appropriate.  Thoughts were logical and goal oriented.  
Judgment and insight were fair.  He was oriented to time, 
place, and person.  Short and long-term memory were grossly 
intact.  He was assigned a GAF score of 40.  

The veteran was again hospitalized for his PTSD from March to 
April 2001.   He had a GAF score of 36 upon admission and 39 
upon discharge. As indicated above, he was awarded a 100 
percent disability rating under 38 C.F.R. § 4.29.

VA treatment records indicate that in May 2001, the veteran 
was alert and irritable.  He was assigned a GAF score of 40.  
In June 2001, the veteran was less depressed, but became 
tearful often and without any obvious provocation.  He had 
some increase in nightmares and was jumpy.  He tended to 
isolate, but had been trying to go out to a restaurant daily.  
He had diminished interest in activities, but did have an 
interest in fishing, shooting pool, hunting, and playing 
cards.  He was twice divorced.  He had three children, but 
did not know the whereabouts of one of them.  He had some 
diminished concentration.  He denied any signs or symptoms of 
psychosis, including auditory and visual hallucinations, 
delusions, paranoia, or thought disorder.  He was irritable.  
He had some symptoms of anxiety, but no panic attacks.  He 
denied suicidal or homicidal thoughts, ideations, or plans.  
Appearance, speech, thought process, thought content, insight 
and judgment, and mood and affect were within normal limits.  
He was assigned a GAF of 40.  

Other VA treatment notes, also dated in June 2001, indicate 
that the veteran reported that his attendance at a PTSD 
counseling group was his primary social outlet.  He stated 
that he had stopped playing cards due to his feelings of 
anxiety and frustration, and his discomfort around crowds of 
people.  The examiner noted that the veteran had low social 
support.  The veteran also indicated that he was more 
depressed, easily tearful, and constantly fatigued.  He 
continued to have nightmares and flashbacks.  He was assigned 
GAF scores ranging from 35 to 40 during this time.  

VA treatment notes dated in July 2001 indicate that the 
veteran was assigned GAF scores ranging from 35 to 39.  
Dysthymia, crying, and rage were also reported.  The veteran 
was alert and oriented; his eye contact was good, and his 
mood seemed to match his affect during this time.

VA treatment notes indicate that the veteran was given GAF 
scores ranging from 35 to 40 in August 2001.  The veteran 
noted some decline in aggravation.  He had recently 
deliberately antagonized some people after they had teased 
him about receiving disability checks.  

In an August 2001 statement, the veteran indicated that 
although he was able to work while suffering from rheumatoid 
arthritis, he stopped working due to PTSD.  

The veteran testified at a RO hearing in August 2001.  He 
indicated that he had recently had an angry outburst toward a 
group of local farmers.  He indicated that he had lost his 
family due to his illnesses.  He also stated that he had 
worked at several different jobs, but he did not get along 
with people.  

A September 2001 VA general medical examination indicates 
that the veteran complained of memory problems.  The examiner 
noted that it was as likely as not that the combined effect 
of the veteran's physical health conditions precluded him 
from seeking and sustaining gainful employment, even in a 
sedentary type occupation.

The veteran was afforded a VA psychiatric examination in 
September 2001.  The veteran indicated that he had not worked 
since 1986 and was receiving Social Security disability 
benefits due to his rheumatoid arthritis.  He indicated that 
he had little tolerance for situations where he had to work 
around other people.  He stated that he would only be able to 
work where he could do so relatively free of supervision, 
like a truck driver. The veteran indicated that he was no 
longer able to work as a truck driver because of his physical 
problems.  He indicated that he lived alone in a travel 
trailer, and had formerly lived in a school bus.  He was 
neatly groomed and appropriately dressed. The examiner 
indicated that the veteran went to restaurants as a means of 
having something to do to escape the confines of his trailer, 
but when he did that, it lead to compulsive, self-defeating 
behavior, such as overeating.  He indicated that he used to 
play cards at a club, but became irritated with the behavior 
of the other people in the card game.  He also indicated that 
he had recently had a confrontation with local farmers at a 
café, and that he had problems with concentration.  He 
indicated that he liked to go for drives and to camp alone.  
He stated that he became irritable, angry, and easily upset 
by the demands from supervisors, coworkers, and customers.  
He indicated that he had sleep disturbance, and typically 
thrashed a good deal and tore up his bedclothes.  He also 
reported having flashback-like phenomena. The veteran 
reported that he avoided crowds, but had recently attended 
automobile races.  He generally did not associate with other 
people.  He avoided violent television shows.  He indicated 
that he generally could not handle any sort of stress and 
cried very easily.  He also reported having had suicidal 
ideations.  He reported having a loss of interest in 
activities.  His manner was angry and defensive, but with 
some flexibility and insight.  His speech was logical and 
related no indication of hallucinations, delusions, or formal 
thought disorder.  He appeared to be moderately depressed.  
He did not exhibit anxiety, but the examiner indicated that 
this was most likely masked by angry outward expression, 
rather than being acknowledged.  He denied suicidal thoughts 
anytime recently.  The examiner noted that the veteran most 
likely had violent thoughts toward others.  He was oriented 
times three with adequate memory.  He complained of 
concentration problems. The examiner indicated that the 
veteran showed some major impairment with respect to work and 
moods, but he retained some social "connectedness" and some 
capacity for recreational activities, such as his highway 
trips.  The examiner opined that the veteran did not show 
total social and occupational impairment, nor did he exist in 
virtual isolation within the community.  The examiner opined 
that the veteran would not appear to be unemployable solely 
due to his service-connected PTSD.  The examiner noted that 
it appeared that the depressive symptomatology he showed may 
be subsumed under PTSD.  The examiner indicated that the 
veteran had significant impairment so that his social and 
industrial impairment would be considerable.  There appeared 
to have been an increase in dysfunction, but not to the point 
of total social and industrial impairment or complete 
unemployability solely due to mental disorders.  The examiner 
noted that the veteran had severe restrictions on the kinds 
of work that he would be able to perform, primarily because 
of his diagnosed rheumatoid arthritis.  He would also very 
likely be somewhat refractory to being placed in a training 
status through vocational rehabilitation resources as he had 
had problems tolerating other people and poor stress 
resistance.  He was diagnosed with PTSD, chronic, with 
depressive symptoms.  Medical problems and physical 
limitations were also noted.  He was assigned a GAF of 42.  

The veteran testified at a hearing in June 2002.  He 
indicated that he was receiving ongoing treatment at a VA 
medical center, and that he was depressed.  He stated that he 
locked himself in his trailer and hardly ever left.  He 
stated that he did not like having visitors, and that he 
generally showered once per week.  He stated that he had 
nightmares, flashbacks, and sleep disturbance.  He also 
indicated that he had anger, and had had suicidal thoughts.  
He had one friend, and was taking a great deal of medication.  
He stated that he did not like to be in crowds.  He indicted 
that he destroyed his own possessions during anger spells.  
He indicated that he was in a fight, and had used a hammer.  
He stated that he was a very antagonistic and vindictive 
person.    

The veteran's service-connected psychiatric disability has 
been rated under Diagnostic Code 9411.  Under the rating 
criteria for PTSD, a 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id. 

Applying the foregoing principles to the facts of the present 
case, and granting the veteran the benefit of reasonable 
doubt in this matter, the Board finds that a 100 percent 
rating for the veteran's service-connected PTSD is warranted 
from January 1, 2001 to March 19, 2001, and from May 1, 2001. 
38 C.F.R. § 4.130 (Diagnostic Code 9411) (2001).  Thus, 
considering that the veteran was awarded a 100 percent rating 
under 38 C.F.R. § 4.29 from October 16, 2000 to January 1, 
2001, and from March 19, 2001 to May 1, 2001, a 100 percent 
rating is, in effect, warranted throughout the pendency of 
the veteran's claim for a higher rating.   

The evidence of record does not establish that the veteran 
meets the precise symptomatology listed for a 100 percent 
disability rating.  The list of the veteran's symptoms, as 
documented in the record, would be consistent with a 70 
percent rating because of depression, anger, the neglect of 
personal hygiene, his difficulty in adapting to stressful 
circumstances, and his inability to establish and maintain 
effective relationships both for the time period from January 
1, 2001 to March 19, 2001, and from May 1, 2001.  This, 
however, is not the end of the analysis.

The Board does find that the totality of the evidence, and 
resolving reasonable doubt in favor of the veteran, supports 
a conclusion that the veteran was 100 percent disabled from 
January 1, 2001 to March 19, 2001, and has been 100 percent 
disabled from May 1, 2001.  Thus, the evidence establishes 
that there is total occupational and social impairment.  The 
veteran indicates that he cannot get along with people, and 
has been involved in several recent angry confrontations, 
including one involving a hammer.  He destroyed his own 
possessions when angered, and the September 2001 VA examiner 
indicated that the veteran likely had violent thoughts toward 
others.  He had difficulty concentrating, and his symptoms 
were described as interfering with his work functioning.  
Although the September 2001 VA examiner pointed out that the 
veteran liked to travel, the Board points out that the 
veteran indicated that he essentially lived on a bus, and 
would drive the bus, his home, to other places to be alone.  
While the September 2001 VA examiner noted that the veteran 
did not show total social and occupational impairment and did 
not appear to be unemployable due to his service-connected 
PTSD, the Board notes that the same examiner assigned a GAF 
score of 42, indicative of serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV). In this regard, the Board points out that a 
GAF score of 42 is a score reflective of someone that is 
unable to keep a job.  See Bowling v. Principi, 15 Vet. App. 
1, 14-15 (2001) (Board decision vacated, in part, for failure 
to consider lower GAF scores that reflected a more severe 
disability than the GAF scores cited by the Board).  In 
addition, the September 2001 examiner noted that vocational 
training would be refractory.  Therefore, the Board finds the 
language and descriptions given by the examiner to explain 
the veteran's disability picture persuasive, especially when 
considering the evidence in its entirety.  See 38 C.F.R. 
§ 4.126 (2001) (an evaluation is to be assigned based on all 
the evidence rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination). 

Moreover, the record indicates that the veteran has continued 
to receive regular therapy from VA with no significant 
improvement in his overall psychiatric status.  In this 
regard, the Board points out that the veteran was assigned a 
GAF score of 40 in March 2001, and his scores ranged from 35 
to 40 from May 2001 to August 2001.  These scores were not 
much improved over his GAF scores during his two 
hospitalizations, which ranged from 36 to 38.  Thus, the 
Board points out that the consistent assignment of GAF scores 
ranging from 35 to 40 is indicative of someone who is unable 
to work.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  In addition, although 
the September 2001 VA general examiner indicted that the 
veteran's physical ailments prevented him from working, the 
examiner did not specifically indicate that the veteran was 
able to work with PTSD.  Finally, the veteran indicated that 
while he was able to work despite his physical problems, his 
PTSD symptomatology rendered him unable to be gainfully 
employed.

The Board finds support for its conclusion in the commentary 
provided at the time when the criteria used to evaluate 
mental disorders was amended in October 1996.  Specifically, 
it was noted that PTSD was not to be rated under a separate 
formula based on the frequency of symptoms particular to 
PTSD.  Rather, the comments noted that it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996).  
Further, the point was again made that the severity of the 
effects of a mental disorder determine the rating, and that 
to be assigned a 100 percent rating, a mental disorder must 
cause total occupational and social impairment.  Id.  

Therefore, given the clinical assessments made and the 
increasing problems experienced by the veteran, the Board 
finds that the evidence regarding the claim for an increased 
rating is at least in relative equipoise.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran meets the schedular criteria for the 100 percent 
rating-total occupational and social impairment.  
Accordingly, an increased (100 percent) schedular rating is 
warranted for PTSD for the periods from January 1, 2001 to 
March 19, 2001, and from May 1, 2001.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2001). 

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2001).  However, 
when a veteran is in receipt of a 100 percent schedular 
rating he is not eligible for a TDIU.  Green v. West, 11 Vet. 
App. 472, 476 (1998); 38 C.F.R. § 4.16(a) (2001).

In light of the Board's decision set out above to grant an 
increased (100 percent) schedular rating for service-
connected PTSD effective prior to the date of receipt of the 
veteran's claim for TDIU, the claim of entitlement to TDIU is 
without legal merit, and, thus, is now moot.  Id.  
Accordingly, the veteran's claim for TDIU benefits must be 
dismissed.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) has been 
enacted during the pendency of this appeal.  The Act has 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, given that the Board's decision amounts to a 
grant of the benefit sought by the veteran on appeal, the 
Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

An increased (100 percent) rating for PTSD is granted from 
January 1, 2001 to March 19, 2001, subject to the laws and 
regulations governing the award of monetary benefits.

An increased (100 percent) rating for PTSD is granted from 
May 1, 2001, subject to the laws and regulations governing 
the award of monetary benefits.

The appeal of entitlement to TDIU benefits is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

